Citation Nr: 0941161	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-40 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a lacerating fragment wound on the left lateral chest wall.

2.  Entitlement to a compensable evaluation for scar on the 
left index finger.

3.  Entitlement to service connection for bilateral defective 
hearing.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the benefits sought 
on appeal.  

The Veteran was scheduled for a March 2006 travel Board 
hearing; however, he withdrew his hearing request in February 
2006.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a lacerating fragment wound on the left 
lateral chest wall are not shown to result in a moderate 
disability of muscle group XXI.

2.  A 0.5 centimeter by 1 millimeter scar on the left chest 
is not deep causing limited motion, unstable, or painful on 
examination, and does not result in limitation of function.

3.  The Veteran has a 1.5 centimeter by 1 millimeter scar on 
the left index finger.  The scar is not deep causing limited 
motion, unstable, or painful on examination, and does not 
result in limitation of function.

4.  Left ear hearing loss was incurred in active service.

5.  The Veteran does not have a right ear hearing loss 
disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a lacerating fragment wound on the left lateral chest wall 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.73, 4.118, 
Diagnostic Codes 5321, 7801-7804 (2009).
 
2.  The criteria for a compensable evaluation for a scar on 
the left index finger have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.118, Diagnostic Codes 7801-7804 (2009) 

3.  Left ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

4.  Right ear hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an August 2004 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in March 2006.  
The RO readjudicated the case in a January 2007 supplemental 
statement of the case (SSOC).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA treatment 
records, and VA examinations have been associated with the 
claims file.  The Board notes specifically that the Veteran 
was afforded VA examinations to address his claims in August 
2004.  38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA rating 
examinations obtained in this case are adequate they are 
predicated on a review of the claims folder and medical 
records contained therein; contain a description of the 
history of the disability at issue; document and consider the 
Veteran's complaints and symptoms; include a physical 
examinations; fully addresses the relevant rating criteria; 
and address whether the Veteran has any functional impairment 
due to his service-connected disabilities.  

The Board finds that the VA audiological evaluation is 
adequate with respect to the Veteran's current diagnoses and 
with respect to current audiological findings.  However, as 
it appears that the VA examiner did not review service 
treatment records, the opinion with regard to the etiology of 
the Veteran's hearing loss is not adequate.  Nonetheless, 
with respect to the Veteran's claim for service connection 
for bilateral hearing loss, the Board finds that the August 
2004 VA opinion is not dispositive.  In light of the Board's 
favorable decision with respect to left ear hearing loss; and 
because the Veteran does not exhibit current right ear 
hearing loss for VA purposes, the Board finds no prejudice in 
proceeding with a decision.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

1.  Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

The Veteran has been assigned a noncompensable evaluation for 
residuals of a lacerating fragment wound on the left lateral 
chest under Diagnostic Code 5321.  

Diagnostic Code 5321 addresses muscle injuries to Group XXI 
muscles of respiration: Thoracic muscle group.  The function 
of these muscles is for respiration.  Under Diagnostic Code 
5321, a 0 percent evaluation is assigned for a slight muscle 
disability; a 10 percent evaluation is assigned for moderate 
muscle disability; and a 20 percent evaluation is assigned 
for a moderately severe or severe disability.  38 C.F.R. § 
4.73, Diagnostic Code 5321 (2009).

38 C.F.R. § 4.56 provides guidance for the evaluation of 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2009).  
Moderate disability of the muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. 38 C.F.R. § 4.56(d)(2) 
(2009).  Moderately severe disability of muscles results from 
through and through or deep penetrating wound with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  It requires indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electro diagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile. Id.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2009).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2009).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint. 38 C.F.R. § 4.59 (2009).

The Veteran has been assigned a noncompensable evaluation for 
a left index finger scar under Diagnostic Code 7805. 

Scars, other than on the head, face, or neck, that are deep 
or that cause limited motion are assigned a 40 percent 
evaluation for an area or areas exceeding 144 square inches; 
a 30 percent evaluation for an area or areas exceeding 72 
square inches; a 20 percent evaluation for an area or areas 
exceeding 12 square inches; and a 10 percent evaluation for 
an area or areas exceeding 6 square inches.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2009).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, are 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Id. at Note (1). A deep scar is one associated with 
underlying soft tissue damage.  Id. at Note (2).

Scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion are assigned 
a 10 percent evaluation for an area or areas of 144 square 
inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2009). Scars that are in widely separated areas are 
separately rated and combined in accordance with § 4.25. Id. 
at Note (1).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note (2).

Superficial and unstable scars are assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2009).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Id. at Note 
(1).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note (2).

Scars that are superficial and painful on examination are 
assigned 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2009).  A superficial scar as one not 
associated with underlying soft tissue damage.  Id. at Note 
(1).  A 10 percent evaluation will be assigned for a scar on 
the tip of a finger or toe even if amputation of the part 
would not warrant a compensable evaluation.  Id. at Note (2).

Other scars are rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2009).

Parenthetically, the Board also notes that VA amended the 
Schedule for Rating Disabilities by revising that portion of 
the Schedule that addresses the Skin, so that it more clearly 
reflects VA's policies concerning the evaluation of scars, 
and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805; however, the amendment is effective for claims filed on 
and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 
(Sept. 23, 2008). 

Residuals of a Lacerating Fragment Wound on the Left Lateral 
Chest Wall

Service medical records show that in March 1968, the Veteran 
sustained a fragment wound to the left lateral chest wall and 
a mild contusion of the left lower lobe of the lung.  There 
was no nerve or artery involvement.  The wound was debrided.  
He was placed on antibiotics and "IPPB" (intermittent 
positive pressure breathing) with prompt clearing of the 
lung.  Thereafter, he was discharged to duty four days later.
  
An August 1970 VA examiner noted that the Veteran received a 
penetrating shell fragment wound of the left chest due to a 
rocket explosion.  He reported occasional pain in the left 
chest on exertion and occasional aching of the shoulders and 
arms.  The Veteran had a 3/16 inch faint well-healed, freely 
movable, non-tender, non-depressed scar.  The Veteran was 
diagnosed with a scar on the left chest from a penetrating 
shell fragment wound with a retained foreign body. 

September 1982 VA chest x-rays were normal. 

An August 1988 VA examination shows that the chest wall was 
symmetrical.  The Veteran had a small punctuate scar area 
that measured less that 1/8 of a centimeter in length.  There 
was no evidence of loss of underlying subcutaneous tissue or 
muscle.  The fragment was apparently retained.  The lungs 
were clear and there was no neurovascular involvement 
apparent.     

An August 2004 VA examination shows that the Veteran's 
shrapnel wound in the left chest was hardly visible.  The 
Veteran reported that he occasionally had a little sharp pain 
on the left side and on the anterior chest.  He had no 
numbness, tingling, swelling, or redness.  A physical 
examination shows that the Veteran had a 0.5 centimeter by 1 
millimeter scar on the left chest.  There was no pain in the 
scar.  There was no adherence to underlying tissue and no 
ulceration, elevation, or depression of the scar.  The skin 
was normal.  The scar was superficial and not deep.  There 
was no inflammation, edema or keloid formation.  There was no 
area of induration or inflexibility, and there was no 
limitation of motion due to the scar. 

VA treatment records do not reflect any treatment or 
complaints related to residuals of a lacerating fragment 
wound on the left lateral chest wall.  

The Board finds that the a compensable evaluation is not 
warranted under Diagnostic Code 5321 for Group XXI muscle 
injuries, where the Veteran is not shown to have a moderate 
disability of the muscles of respiration due to residuals of 
a lacerating fragment wound of the left chest wall.  38 
C.F.R. §§ 3.73, Diagnostic Code 5321, 4.56(d)(3) (2009).  The 
Board notes that a moderate disability of the muscles results 
from through and through or deep penetrating wound, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2) (2009).  Service treatment records do not reflect 
a through and through or deep penetrating wound, residuals of 
debridement, or prolonged infection.  An August 2004 VA 
examination shows that residuals of a lacerating fragment 
wound on the left lateral chest wall have not increased in 
severity.  The Veteran reported occasional pain in the area 
of his shrapnel wound; however, he is not shown to a muscle 
disability characterized by loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement.  See 38 C.F.R. § 
4.56(c) (2009).  Further, to the extent that an August 1988 
examination includes a notation that the fragment was 
"apparently" retained, the Board notes that this finding 
alone does not dictate that the disability will be deemed 
moderately severe or severe.  The Board observes that 38 
C.F.R. § 4.56(d) is essentially a totality-of-circumstances 
test and no single factor is per se controlling.  See Tropf 
v. Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. 
Brown, 5 Vet. App. 70 (1993).  Therefore, the Board finds 
that a compensable evaluation is not warranted under 
Diagnostic Code 5321. 

The Board has considered whether a separate rating is 
warranted for the Veteran's residual scar on the left chest.  
The Board finds that a compensable evaluation is not 
warranted under Diagnostic Codes 7801, 7802, or 7803, where 
medical evidence of record does not establish a scar that is 
deep, causing limited motion; scars covering an 144 square 
inches or greater; or scars that are unstable.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, and 7803 (2009).  The 
August 2004 VA examination reflects a superficial scar that 
is not deep.  The Veteran's scar did not result in limitation 
of motion, and the Veteran's scar is not shown to be 
unstable.  The Board finds that a compensable evaluation is 
not warranted under Diagnostic Code 7804, where the Veteran's 
scar is not shown to be painful on examination. See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009).  The August 2004 VA 
examination stated on examination that there was no pain in 
the Veteran's scar.  The Veteran's residual scar on the left 
chest is not shown to result in limitation of function to 
warrant a rating under Diagnostic Code 7805.  See 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2009).  The Veteran has no 
documented objective limitation of function including motion 
due to his scar. 

In light of the foregoing, the Board finds that a compensable 
evaluation is not warranted for residuals of a lacerating 
fragment wound on the left lateral chest wall.  

Scar, Left Index Finger 

The Board finds that a compensable evaluation is not 
warranted for a scar on the left index finger.  

During an August 2004 VA examination, the Veteran reported 
that his left index finger shrapnel wound hurt once in a 
while.  However, the Veteran also reported  that he did not 
have pain, but had tingling and numbness intermittently.  His 
left index finger shrapnel wound did not affect range of 
motion or functioning.  On physical examination, the Veteran 
was shown to have a 1.5 centimeter by 1 millimeter scar on 
the dorsum of the left index finger.  The scar was barely 
visible.  There was no pain, adherence to underlying tissue, 
ulceration, elevation, or depression.  The skin was normal in 
the area.  The scar was superficial and not deep.  There was 
no inflammation, edema, or keloid formation.  There was no 
area of induration or inflexibility and there was no 
limitation of motion.  The scar did not affect the joints at 
all.  Ranges of motion were normal without limitations.

VA treatment records do not reflect any complaints or 
treatment relating to a left index finger scar.  The Board 
notes that July 2006 VA x-rays of the left hand reflect 
osteoarthritis of the joints of the fingers; the x-rays were 
taken after the Veteran was seen after smashing his small 
left finger when changing a tire.  

The Board finds that a compensable evaluation is not 
warranted for a left index finger scar under Diagnostic Codes 
7801, 7802, or 7803, where medical evidence of record does 
not establish a scar that is deep, causing limited motion; 
scars covering an 144 square inches or greater; or scars that 
are unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, and 7803 (2009).  The August 2004 VA examination shows 
that the Veteran had a superficial scar that is not deep.  
The Veteran's scar did not result in limitation of motion or 
function.  The Veteran's scar was 1.5 centimeter by 1 
millimeter.  Finally, the Veteran's scar is not shown to be 
unstable; the skin in the area of the scar was noted to be 
normal.  

The Board finds that a compensable evaluation is not 
warranted under Diagnostic Code 7804, where the Veteran's 
scars are not shown to be painful on examination. See 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2009).  Although the 
Veteran reported that his left index finger shrapnel wound 
hurt once in a while and reported intermittent numbness and 
tingling; reported pain and numbness is not objectively shown 
to be due to the Veteran's service-connected scar, and pain 
was not shown on objective examination.  The Board notes that 
the Veteran does have diagnosed arthritis in the joints of 
the left hand; however, there is no medical evidence that 
such is due to the Veteran's left index finger scar.  
Further, during the August 2004 VA examination, the Veteran 
did not have pain in the scar on examination, and the VA 
examiner found that the scar did not affect the joints at 
all.  In light of the foregoing, the Board finds that 
evidence does not establish scars that are painful on 
examination to warrant a compensable evaluation under 
Diagnostic Code 7804.

A scar on the left index finger is not shown to result in 
limitation of function.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2009).  The Veteran had full range of motion in 
the left index finger at the time of the August 2004 VA 
examination, and the scar did not affect the joints.  The 
Veteran denied limitation of function due to his left index 
finger scar.  

In light of the foregoing, the Board finds that a compensable 
evaluation is not warranted for a scar on the left index 
finger. 

2.  Hearing Loss

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Board notes that prior to November 1967, audiometric 
results in service department records were reported in 
standards set forth by the American Standards Association 
(ASA). Those are the figures on the left in each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

The Veteran contends that he has hearing loss due to noise 
exposure from artillery fire and explosions in service.  The 
Veteran's Form DD-214 shows that he is a combat veteran.  He 
received a Purple Heart for wounds received in combat.  
Therefore the Board finds that the Veteran was exposed to 
noise from artillery fire and explosions in service. 

Service treatment records reflect a change in the Veteran's 
hearing in service.  

On the authorized audiological evaluation completed at the 
time of the Veteran's December 1966 enlistment examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
10 (20)
NR
10 (15)
LEFT
5 (20)
10 (20)
10 (20)
NR
10 (15)

The Veteran's enlistment examination also contains results of 
a subsequent July 1967 audiological evaluation.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
NR
NR
5 (10)
LEFT
-5 (10)
5 (15)
NR
NR
5 (10)

On the authorized audiological evaluation completed at the 
time of the Veteran's May 1969 separation examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
NR
25
LEFT
15
30
20
NR
55

Service treatment records reflect a change in hearing, with 
left ear hearing loss amounting to a disability for VA 
purposes at the time of the Veteran's separation from 
service.  See 38 C.F.R. § 3.385.  

The Veteran was afforded a VA audiological evaluation in 
August 2004.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
35
LEFT
15
15
40
55
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The Veteran was assessed with mild high frequency 
sensorineural hearing loss in both ears.  The August 2004 VA 
audiological evaluation reflects current left ear hearing 
loss in accordance with 38 C.F.R. § 3.385.  However, the 
Veteran does not have qualifying right ear hearing loss for 
VA purposes.  

The VA audiologist noted the Veteran's history of military 
noise exposure.  The Veteran also reported post-service 
occupational and recreational noise exposure.  He worked for 
18 years as a union roofer in steel mills and in residential 
and commercial construction.  He also worked for 
approximately 15 years as a carpenter.  The Veteran did not 
use ear protection except for the last ten years that he was 
employed.  He also noted a history of recreational hunting 
with a 12-gauge shotgun and cutting firewood with a chainsaw 
without the use of ear protection.   The VA audiologist 
stated that the Veteran reported an extensive history of 
noise exposure without the use of ear protection.  He stated 
that this fact, and general aging factors very likely 
contributed to high-frequency hearing loss in both ears. 

Although the August 2004 VA audiologist noted a review of the 
claims file, he did not discuss audiometric findings in the 
service treatment records.  He stated that the Veteran's 
complaint of hearing loss came 35 years after his discharge.  
It was therefore difficult to establish a nexus between his 
hearing loss and his duty in the army.  The VA audiologist 
opined that the Veteran's hearing loss was not as likely as 
not service connection.  As the Board has already discussed, 
the VA opinion is not adequate in this case because it 
appears that the VA examiner did not review service treatment 
records which reflect a left ear hearing loss disability at 
the time of the Veteran's separation from service.  

Service treatment records show that the Veteran had a left 
ear hearing loss disability at the time of his separation 
from service, and there is no indication of a pre-existing 
hearing loss disability.  Therefore, the Board finds that 
service connection for left ear hearing loss is warranted as 
it is shown to have been incurred in service.  

The Veteran does not have current right ear hearing loss for 
VA purposes under 38 C.F.R. § 3.385.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See 38 U.S.C.A. § 1110, 1131; 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  Absent current 
qualifying right ear hearing loss, the Board finds that 
service connection for right ear hearing loss is not 
warranted.  



C.  Conclusion

The preponderance of the evidence is against finding that 
residuals of a lacerating fragment wound on the left lateral 
chest wall has increased to warrant a higher rating 
evaluation.  

The preponderance of the evidence is against finding that the 
Veteran's left index finger scar has increased to warrant a 
higher rating evaluation.  

The Veteran has been diagnosed with sensorineural hearing 
loss in the left ear and service treatment records show that 
left ear hearing loss was incurred in service.  Therefore, 
the Board concludes that the evidence supports finding that 
the Veteran's left ear hearing loss was incurred in service.  

The Veteran does not exhibit current right ear hearing loss 
for VA purposes under 38 C.F.R. § 3.385.  C.  Therefore, the 
Board concludes the preponderance of the evidence is against 
finding that the Veteran has right ear hearing loss 
etiologically related to active service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

A compensable evaluation for residuals of a lacerating 
fragment wound on the left lateral chest wall is denied.

A compensable evaluation for left index finger scar is 
denied.

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

The record shows that the Veteran was exposed to noise from 
artillery fire and explosions in service.  Service treatment 
records reflect a change in hearing in service.  The Veteran 
was afforded a VA examination in August 2004; however, the VA 
examiner did not discuss pertinent findings in the Veteran's 
service treatment records which demonstrate a decrease in 
hearing.  Further, the Board notes that service connection 
has now been established for left ear hearing loss and there 
is no medical opinion of record as to the relationship, if 
any, between that now service-connected hearing loss and the 
Veteran's tinnitus.  Therefore, the Board finds that a 
supplemental VA opinion is necessary determine whether 
tinnitus is etiologically related to noise exposure in 
service or to a service-connected disability.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to 
an appropriate VA audiologist for a 
medical opinion.  If the examiner 
indicates that he or she cannot respond 
to the Board's questions without 
examination of the Veteran, the Veteran 
should be afforded such.  The claims 
folder must be made available to the 
examiner for review prior to 
examination.  The examiner should 
render an opinion as to whether any 
currently diagnosed tinnitus is at 
least as likely as not related to the 
Veteran's military service or 
proximately due to, the result of, or 
aggravated by a service-connected 
disability such as left ear hearing 
loss.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.  
The examiner must specifically address 
any pertinent findings in the Veteran's 
service audiograms. 

2.  The RO/AMC should review the 
examination report to ensure that it is 
in complete compliance with this 
remand.  If deficient in any manner, 
the RO/AMC must implement corrective 
procedures at once.

3.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence. If the benefits sought are 
not granted, the RO/AMC should furnish 
the Veteran and his representative with 
a Supplemental Statement of the Case, 
and should give the Veteran a 
reasonable opportunity to respond 
before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


